Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4, 6-9, and 21-22 are pending. Claims 23-34 have been canceled.
Claim Objections
Claim 21 is shown with the deletion of “other” that was previously made in the amendment of October 27, 2021. In the interest of compact prosecution, no objection will be made because the claim has not been further amended.
Claim Interpretation
The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details. 
The claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.

Reasons for Allowance
Claims 1-2, 4, 6-9, and 21-22 allowed.
Claim 1 recites “A pipe deployment system, comprising: a pipe deployment vehicle, wherein the pipe deployment vehicle comprises a vehicle frame; a coil of pipe configured to be loaded on the vehicle frame of the pipe deployment vehicle; and a rerounder system coupled to the vehicle frame of the pipe deployment vehicle, wherein the rerounder system is configured to transition between a closed position and an open position that enables the pipe to be raised into the rerounder system and comprises: a set of vertical rollers configured to compress an outer surface of the pipe as the pipe is uncoiled from the coil of pipe to facilitate changing a cross-sectional shape of the pipe while the rerounder system is in the closed position; a horizontal  roller positioned upstream of the set of vertical rollers, wherein the rerounder system is configured to cause the pipe to pass under the horizontal roller to facilitate guiding the pipe into a gap between the set of vertical rollers; and a set of slanted rollers positioned between the set of vertical rollers and the horizontal roller, wherein each roller in the set of slanted rollers is slanted relative to the set of vertical rollers and the horizontal roller and the set of slanted rollers is configured to block the pipe from falling out of the gap between the set of vertical rollers while the rerounder system is in the closed position.”
While roller 54 of Null (US 6,419,424) is horizontal, rollers 76, 82 of Null are also horizontal, not vertical. Accordingly, modifying rollers 60, 62 would not remedy each and every deficiency of Null. Bright (US 5,676,009) teaches a horizontal first roller and a set of two vertical rollers downstream. However, neither Finch (US 2017/0328494) nor any of the other available 
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726